 

--------------------------------------------------------------------------------

Exhibit 10.3
 
STOCK PURCHASE WARRANT AGREEMENT




This STOCK PURCHASE WARRANT AGREEMENT, dated as of October 13, 2010 (the
“Effective Date”) is entered into by and between International Star, Inc., a
Nevada corporation with its principal office located in Shreveport, Louisiana
(the “Company”), and Beaird Operating Companies, LLC, a Louisiana limited
liability company with its principal office located in Shreveport, Louisiana
(“Grantee”).


The Company hereby grants to Grantee 20,000,000 warrants (each a “Warrant” and,
collectively, the “Warrants”) to purchase shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”), subject to the following
terms and conditions:


1.           Shares Issuable Per Warrant.  Each Warrant shall entitle the
Grantee to purchase one share of Common Stock under the terms and conditions of
this Agreement.
 
 
2.           Exercise Price.  The exercise price per share of the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”) shall
be $0.01 per share (the “Exercise Price”).


3.           Exercisability of Warrant; Termination of Warrant.  Subject to the
provisions of this Section 3, each Warrant shall be exercisable by Grantee
commencing on the date of issuance of such Warrant and expiring on the later of
the second anniversary of the date of issuance, as provided on the warrant
certificate evidencing the Warrants, or the date that the outstanding principal
balance owed by the Company to Grantee pursuant to the $200,000 debt financing
provided by Grantee to the Company on or about the date hereof, excluding any
liquidation preference amount (the “Outstanding Debt”), has been paid in full
(the “Expiration Date”), subject to the following provisions:


(a)           All issued but unexercised Warrants shall continue to be fully
exercisable in accordance with the provisions herein, subject to the Company’s
right to cancel provided in paragraph (b), if:


(i)           there occurs any corporate transaction (which shall include a
series of corporate transactions occurring within 60 days or occurring pursuant
to a plan), that has the result that shareholders of the Company immediately
before such transaction cease to own at least a majority of the voting stock of
the Company immediately after a (a) reorganization, (b) consolidation, (c)
merger, (d) liquidation or (e) a similar corporate transaction;


(ii)          the shareholders of the Company approve a plan of merger,
consolidation, reorganization, liquidation or dissolution in which the Company
does not survive (unless the approved merger, consolidation, reorganization,
liquidation or dissolution is subsequently abandoned); or


 
1

--------------------------------------------------------------------------------

 




(iii)         the shareholders of the Company approve a plan for the sale,
lease, exchange or other disposition of all or substantially all the property
and assets of the Company (unless such plan is subsequently abandoned).


(b)           Right to Cancel.  The Company reserves the right to cancel the
Warrants prior to the Expiration Date, after a period of one year has elapsed
from the date of issuance of the Warrants and upon 15 days written notice to
Grantee, if the closing price of the Company’s Common Stock is an amount equal
to or exceeding $0.20 per share for a period of 20 consecutive trading days;
provided that the Outstanding Debt has been paid in full on or before the date
of such cancellation.


4.           Non-Transferability.  The Warrants shall not be given, granted,
sold, exchanged, transferred, pledged, encumbered, assigned or otherwise
disposed of by the Grantee without the prior written consent of the Company and
subject to such transferree’s execution of a Stock Purchase Warrant Agreement
with the Company.  The Warrants shall not be exercisable by any person other
than a duly authorized officer of the Grantee.


5.           Method of Exercise.  Grantee shall notify the Company by written
notice, in the form of the Notice of Exercise attached hereto (Attachment A),
executed by a duly authorized officer of the Grantee and delivered to the
Company’s principal office, attention:  Secretary.


(a)           Payment for the Warrant Shares must accompany the Notice of
Exercise and shall be made by:


(i)           Grantee’s check payable to International Star, Inc. or wire
transfer in full payment of the Exercise Price times the number of Warrant
Shares purchased (the “Total Exercise Price”); or


(ii)          Grantee’s written acknowledgment in a form satisfactory to the
Company of the reduction in principal amount of any Outstanding Debt owed by the
Company to Grantee at the time of exercise equal to the Total Exercise Price (or
such portion thereof as designated by Grantee), and if such reduction results in
the Outstanding Debt being fully satisfied, surrender of any promissory note
evidencing such Outstanding Debt; or


(iii)         any combination of (i) and (ii).


(b)           As soon as practicable after (i) the Company has received the
Notice of Exercise and the accompanying payment of the Total Exercise Price or
written acknowledgment of debt reduction as described in Section 5(a) and, if
applicable, surrender of the promissory note, and (ii) Grantee’s check or wire
transfer, if applicable, has been paid, the Company shall instruct its transfer
agent to issue to Grantee a certificate or certificates evidencing the Warrant
Shares purchased by Grantee hereunder.


6.           Securities Laws.  Grantee acknowledges and understands that the
sale of the Warrant Shares will not be registered under federal or state
securities laws and such shares will be sold only under exemptions from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and from the securities laws of the state in which the Grantee resides;
and therefore, that the transfer of the Warrant Shares will be restricted,
except to the extent that the Warrant Shares may be subsequently registered for
resale pursuant to Section 11 hereof.


 
2

--------------------------------------------------------------------------------

 




7.           Restriction on Exercise.  As a condition to the exercise of any
Warrant, the Company may require the person exercising the Warrant to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.


8.           No Fractional Shares.  No fractional shares of Common Stock will be
issued upon exercise of the Warrants, but the Company shall pay to Grantee the
cash value of any fraction of a Warrant Share to which Grantee is entitled upon
the exercise of one or more Warrants.


9.           Adjustment of Warrant Shares.  If at any time prior to the
expiration or exercise in full of the Warrants, there shall be any increase or
decrease in the number of issued and outstanding shares of the Common Stock
through the declaration of a stock dividend or through any recapitalization
resulting in a stock split, combination or exchange of the Common Stock, then
the number of Warrant Shares subject to the Warrants shall be proportionately
adjusted for any such change in the stock structure of the Company.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversions of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or exercise price of the Warrant Shares that remain
unexercised under the Warrants.


Without limiting the generality of the foregoing, the existence of unexercised
Warrant Shares under the Warrants shall not affect in any manner the right or
power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Warrant Shares issuable upon exercise
of the Warrant; (iv) the dissolution or liquidation of the Company; (v) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.


10.           No Rights as Stockholder.  The Grantee shall have no rights as a
stockholder of the Company with respect to any Warrant Shares as to which
Warrants have not been exercised and payment of the Total Exercise Price has not
been made therefor as herein provided.




 
3

--------------------------------------------------------------------------------

 


11.           Registration Rights.


(a)           Right to Include Registrable Shares.  If the Company at any time
after the Effective Date proposes to register shares of its Common Stock (or any
security which is convertible into or exchangeable or exercisable for Common
Stock) under the Securities Act (other than a registration on Form S-4 or S-8,
or any successor or other forms promulgated for similar purposes), whether or
not for sale for its own account, it will, at each such time, give prompt
written notice to Grantee of its intention to do so and of Grantee’s rights
under this Section 11(a).  Upon the written request of Grantee made within 20
days after the receipt of any such notice (which request shall specify such
Warrant Shares and such other shares of Common Stock intended to be disposed of
by Grantee (the “Registrable Shares”)), the Company will, as expeditiously as
practicable, use its reasonable best efforts to effect the registration under
the Securities Act of the Registrable Shares; provided that (i) if, after giving
written notice of its intention to register shares of its Common Stock and prior
to the effective date of the filing of the registration statement, the Company
determines not to proceed with the proposed registration, the Company may, at
its election, give written notice of such determination to Grantee and,
thereupon, shall be relieved of its obligation to register the Registrable
Shares (but the Company shall not be relieved of its obligation to pay any
expenses related to the proposed registration and its dismissal), and (ii) if
such registration involved an underwritten offering, Grantee must sell its
Registrable Shares to the underwriters selected by the Company on the same terms
and conditions as apply to the Company, with such differences, including any
with respect to indemnification and liability insurance, as may be customary or
appropriate in combined primary and secondary offerings.  If a registration
requested pursuant to this paragraph involves an underwritten public offering,
Grantee may elect, in writing prior to the effective date of the registration
statement, not to register such securities in connection with such registration.


(b)           Expenses.  The Company will pay any and all expenses related to
performance of or compliance with this section, including, without limitation,
registration and filing fees, all printing fees, any fees related to listing the
shares on an exchange, attorneys’ fees, accounting fees, underwriters’ fees,
travel or “road show” expenses and other reasonable out-of-pocket expenses of
Grantee, excluding attorneys’ fees and expenses of any separate counsel obtained
by Grantee.


(c)           Priority in Piggyback Registrations.  If a registration pursuant
to Section 11(a) involves an underwritten offering and the managing underwriter
advises the Company in writing that, in its opinion, the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering, so as to be likely to have a materially adverse effect on
the price, timing or distribution of the securities offered in such offering as
contemplated by the Company (other than the Registrable Shares), then the
Company will include in such registration (i) first, 100% of the securities the
Company proposes to sell, (ii) second, to the extent that the number of shares
requested to be included in the registration (including shares requested by
holders of shares other than Grantee) may be sold, in the opinion of the
underwriters, without having a materially adverse effect, those shares may be
allocated pro rata among all holders.


(d)           Additional Rights.  If the Company at any time grants to any other
holders of Common Stock any rights to request the Company to effect the
registration under the Securities Act of any shares of Common Stock on terms
more favorable to such holders than the terms set forth in this Section 11, the
terms of this Section 11 shall be deemed amended or supplemented to the extent
necessary to provide Grantee such more favorable rights and benefits.




 
4

--------------------------------------------------------------------------------

 


(e)           Covenants of the Company.  The company agrees that, in connection
with an offering of the Company’s securities, including the Registrable Shares,
the Company will use its reasonable best efforts in all aspects of the offering.


(f)           Covenants of the Grantee.  Grantee agrees that, in connection with
an offering of the Company’s securities, including the Registrable Shares,
Grantee (i) will furnish all information reasonably requested by the Company as
related to the offering and (ii) will not effect any sale, disposition or
distribution of the Registrable Shares (other than those included in the
registration) without the prior written consent of the managing underwriter from
such period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters may specify.


12.           Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Grantee.


13.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.


14.           Notices.  All notices or other communications hereunder shall be
in writing and shall be faxed, hand delivered or mailed, postage prepaid, as
follows:


(a)           if to the Company, to:                          International
Star, Inc.
1818 Marshall Street
P.O. Box 7202
Shreveport, LA 71137
Attn:  Secretary


(b)           if to Grantee, to:                                    Beaird
Operating Companies, LLC
330 Marshall Street, Suite 1112
Shreveport, LA 71101


All such notices and communications shall be deemed to have been given or made
(a) when delivered by hand, (b) five business days after being deposited in the
mail, postage prepaid, or (c) when faxed, receipt acknowledged.


15.           Headings.  Any headings provided in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meanings of the terms of this Agreement.


16.           Severability.  In the event that any one or more of the
provisions, paragraphs, words, clauses, phrases or sentences contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences hereof shall not be in any way impaired, it
being intended that all rights, powers and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.


 
5

--------------------------------------------------------------------------------

 




17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.


18.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Louisiana.




IN WITNESS WHEREOF, this Agreement has been executed by the Company and Grantee
as of the date first written above.
 
 

 
INTERNATIONAL STAR, INC.




By:   /s/ Sterling M. Redfern 
Name:  Sterling M. Redfern
Title:  President




BEAIRD OPERATING COMPANIES, LLC
 


By:    /s/ J. B. Beaird                                                      
Name:  J. B. Beaird
Title:  Manager

 

 




 
6

--------------------------------------------------------------------------------

 


ATTACHMENT A


NOTICE OF EXERCISE


To:          International Star, Inc.
P.O. Box 7202
Shreveport, LA  71137
Attn:  Secretary


Beaird Operating Companies, LLC (“Grantee”) hereby irrevocably elects to
purchase _____________ shares (the “Shares”) of Common Stock of International
Star, Inc., a Nevada corporation (the “Company”), pursuant to the terms of
exercise of the attached Warrant(s) (Certificate No(s).
________________________________) and hereby makes payment of $____________ as
payment in full therefor in the form of (check all that apply):



 
____
check tendered herewith payable to International Star, Inc.




 
____
concurrent wire transfer to the account of International Star, Inc.

 

 
____
written acknowledgment of reduction of the Outstanding Debt in the amount of
$____________ (a copy of which is attached hereto).

 
Grantee hereby requests that a stock certificate or stock certificates
representing the Shares be issued to Grantee in the name specified below.


Grantee hereby represents and warrants that:  (i) the Shares are being acquired
for the account of Grantee for investment and not with a view to or for resale
or in connection with the distribution thereof; (ii) Grantee has no present
intention of distributing or reselling such Shares; (iii) Grantee is
knowledgeable about the Company, its business, its financial condition and its
competitors and has had the opportunity to obtain such additional information
about the Company as Grantee deems necessary in order to make an informed
investment decision; (iv) Grantee has the required degree of knowledge and
experience in financial and business matters, including making investment
decisions of this type, that enables Grantee to utilize the information made
available to Grantee, to evaluate the risks of the prospective investment and to
make an informed investment decision; and (v) all representations of Grantee set
forth in the Stock Purchase Warrant Agreement between the Company and Grantee
with respect to the attached Warrant(s) are true and correct as of the date
hereof.




 

   Date:   
Name:
Title:
   

 


 INSTRUCTIONS FOR ISSUANCE OF STOCK AND CORPORATE RECORDS


Name: 
____________________________________________________
(Please type or print in block letters)

 


Address: 
____________________________________________________
____________________________________________________





Social Security #
or Tax Identification #:
____________________________________________________



Phone #: 
(________)___________________________________________



Fax #: 
(________)___________________________________________

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------